Case 1:19-cv-00286-RJJ-PJG ECF No. 98, PageID.3061 Filed 05/05/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION



ST. VINCENT CATHOLIC CHARITIES,

                 Plaintiff,
                                                                      CASE NO. 1:19-CV-286
v.
                                                                      HON. ROBERT J. JONKER
ROBERT GORDON, et al.,

            Defendants.
__________________________________/

                                                    ORDER

        In this lawsuit, St. Vincent Catholic Charities (“St. Vincent”), a non-profit, faith-based

organization based in Lansing, Michigan, brings a series of federal constitutional and statutory

claims against several state and federal defendants regarding St. Vincent’s provision of adoption

and foster services in Michigan under contracts with the State.1 On September 26, 2019, the Court

granted preliminary injunctive relief to St. Vincent, ordering the State Defendants not to “terminate

or suspend performance of their contracts with St. Vincent Catholic Charities, decline to renew

those contracts, or take any other adverse action against St. Vincent Catholic Charities based on

St. Vincent’s protected religious exercise….” (ECF No. 70, PageID.2531.) The State Defendants

unsuccessfully sought a stay in the Court of Appeals. Buck v. Gordon, No. 19-2185 (6th Cir.

Nov. 19, 2019), ECF No. 29-2. The State Defendants also filed an interlocutory appeal of the

Court’s decision, but they elected to withdraw the appeal before briefing. Buck, No. 19-2185 (6th

Cir. Feb. 27, 2020), ECF No. 40-2. The matter is now before the Court on the State Defendants’



1A detailed description of the background of the case appears in the Court’s Opinion dated September 26, 2019. (ECF
No. 70).
Case 1:19-cv-00286-RJJ-PJG ECF No. 98, PageID.3062 Filed 05/05/20 Page 2 of 5




Motion for Order for Certification (ECF No. 87) of a question of State law to the Michigan

Supreme Court; and on St. Vincent’s Motion to Stay (ECF No. 96) in light of the Supreme Court’s

grant of certiorari in Fulton.2

        1.       MOTION TO STAY

        Plaintiff moves to stay the case based on the recent grant of certiorari in Fulton. The

petition for certiorari in Fulton summarizes the questions presented as:

             1. Whether free exercise plaintiffs can only succeed by proving a particular
             type of discrimination claim…?
             2. Whether Employment Division v. Smith should be revisited?
             3. Whether a government violates the First Amendment by conditioning a
             religious agency’s ability to participate in the foster care system on taking
             actions and making statements that directly contradict the agency’s religious
             beliefs?

(No. 19-123, U.S. filed July 22, 2019). Both sides and the Court addressed the Third Circuit’s

decision in Fulton in the preliminary injunction stage of this case. In fact, the State Defendants

relied on Fulton throughout their preliminary injunction brief. (ECF No. 34, PageID.912 (citing

Fulton “passim”)). The State Defendants stated that Fulton and this case involved “nearly identical

claims.” (Id., PageID.918).

        “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel and for litigants.” Landis v. North American Company, 299 U.S. 248, 254-55 (1936).

Accordingly, the Court has discretion in deciding a motion to stay. Ohio Environmental Council

v. U.S. Dist. Court, Southern Dist. of Ohio, Eastern Div., 565 F.2d 393, 396 (6th Cir. 1977). The

party seeking the stay must demonstrate that there is a “pressing need” for the stay and that a stay

would harm neither the other party nor the public. Id. In determining the propriety of a stay, courts


2Fulton v. City of Philadelphia, 922 F.3d 140 (3d Cir. 2019), cert. granted, -- S.Ct. --, 2020 WL 871694 (Mem), 20
Cal. Daily Op. Serv. 1378 (Feb. 24, 2020).

                                                        2
Case 1:19-cv-00286-RJJ-PJG ECF No. 98, PageID.3063 Filed 05/05/20 Page 3 of 5




routinely consider “(1) whether a stay would unduly prejudice or present a clear tactical

disadvantage to the non-moving party; (2) whether a stay will simplify the issues in question and

trial of the case; and (3) whether discovery is complete and … a trial date has been set.” Magna

Donnelly Corp. v. Pilkington North Am., Inc., No. 4:06-cv-126, 2007 WL 772891, at *2 (W.D.

Mich. Mar. 12, 2007) (citations omitted).

       The Court finds it appropriate to stay this case pending a decision in Fulton. Fulton is likely

to illuminate and shape the legal standards controlling this case and may be outcome-determinative

here. A stay would harm neither Defendants nor the public. A preliminary injunction preserving

the status quo remains in full force. The same public policy factors favoring the preliminary

injunction apply equally to a stay. A stay would further judicial economy, avoiding a potential

need to revisit a merits decision in this case should Fulton alter the governing legal standards. A

decision in Fulton is likely to simplify issues in question by clarifying applicable legal standards.

The case is at an early stage, and discovery has not yet begun. For all these reasons, the Court finds

a stay proper.

2.     MOTION FOR ORDER FOR CERTIFICATION

       The State Defendants ask this Court to certify to the Michigan Supreme Court a question

of interpretation of 2015 Public Act 53, codified as MICH. COMP. L. § 722.124e and § 722.124f

(the “2015 Michigan Law”). (ECF No. 87.) They assert that the Court should certify:

          Whether the 2015 Michigan law authorizes a child placing agency (CPA)
          under contract with the state to provide foster care case management or
          adoption services, to refuse to provide state-supervised children with
          contracted services that conflict with the CPA’s sincerely held religious
          beliefs.

(ECF No. 88, PageID.2804.)




                                                  3
Case 1:19-cv-00286-RJJ-PJG ECF No. 98, PageID.3064 Filed 05/05/20 Page 4 of 5




        The Court has discretion regarding whether to certify a question of law. Lehman Bros. v.

Schein, 416 U.S. 386, 391 (1974). Certification is “most appropriate when the question is new and

state law is unsettled.” Transamerica Ins. Co. v. Duro Bag Mfg. Co., 50 F.3d 370, 372 (6th Cir.

1995) (citations omitted). “Where certification is available, it is not a device to be used

indiscriminately.” 17A Wright, Miller, Cooper & Amar, Federal Practice and Procedure, § 4248

(3d ed. 2007). Courts in the Sixth Circuit “generally will not trouble our sister state courts every

time an arguably unsettled question of state law comes across our desks. When we see a reasonably

clear and principled course, we will seek to follow it ourselves.” Pennington v. State Farm Mut.

Auto. Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009) (citation and internal quotation marks omitted).

Under LCivR 83.1, an “order of certification shall be accompanied by written findings that (a) the

issue certified is an unsettled issue of state law; (b) the issue certified will likely affect the outcome

of the federal suit; and (c) certification of the issue will not cause undue delay or prejudice.

        The standard for certification is not met here. St. Vincent brings only federal claims under

the U.S. Constitution and the RFRA. There is no state law claim, as the State itself acknowledges,

and state law does not govern this action. The 2015 Michigan Law is a relevant consideration, to

be sure, as outlined in the Court’s Opinion and Order on the motion for preliminary injunction.

But there is no basis for a finding that “the issue certified will likely affect the outcome of the

federal suit.” LCivR 83.1. The state law does not provide the applicable legal standard and does

not control the federal outcome. In contrast, the Supreme Court’s decision in Fulton will provide

significant guidance, if not a controlling rule of federal law. Under these circumstances, the Court

finds certification unwarranted.3


3To the extent certification for interpretation of the 2015 Michigan Law may be proper, a pending case in the Eastern
District of Michigan, Catholic Charities v. Michigan Department of Health and Human Service, No. 2:19-cv-11661
(E.D. Mich., June 5, 2019), appears to be a more appropriate vehicle. The case originated in the Michigan Court of
Claims and raised claims under the 2015 Michigan Law. The State Defendants removed the case. A federal court does

                                                         4
Case 1:19-cv-00286-RJJ-PJG ECF No. 98, PageID.3065 Filed 05/05/20 Page 5 of 5




         ACCORDINGLY, IT IS ORDERED:

         1.      Plaintiff’s Motion to Stay (ECF No. 96) is GRANTED. This case is STAYED until

further order of the Court. After the Supreme Court issues its decision in Fulton, the Court will

schedule a status conference to address the progression of this case.

         2.      The State Defendants’ Motion for Order for Certification (ECF No. 87) is

DENIED.



Dated:        May 5, 2020                            /s/ Robert J. Jonker
                                                     ROBERT J. JONKER
                                                     CHIEF UNITED STATES DISTRICT JUDGE




not ordinarily have the power to tell a State defendant to comply with its own law, Pennhurst State School & Hosp. v.
Halderman, 465 U.S. 89 (1984), though the State Defendants’ decision to remove may permit the court to do so
notwithstanding Pennhurst. Regardless, the parties and the Court may wish to have the Michigan Supreme Court’s
answer to certified questions regarding the 2015 Michigan Law in a case that expressly raises claims under the state
law.

                                                         5
